         Case 3:20-cr-00434-HZ           Document 28   Filed 05/12/21     Page 1 of 2




Gerald M. Needham, OSB # 963746
Assistant Federal Public Defender
101 SW Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
jerry_needham@fd.org

Attorney for Defendant




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                         Case No. 3:20-cr-00434-HZ

                                Plaintiff,        DECLARATION OF COUNSEL IN
                                                  SUPPORT OF UNOPPOSED MOTION
                      v.                          TO CONTINUE TRIAL DATE

HUGO BERTEAU-PAVY,

                                Defendant

       I, Gerald M. Needham, declare:

1.     I am counsel for Hugo Berteau-Pavy in the above-entitled action.

2.     Mr. Berteau-Pavy has been indicted for one count of Civil Disorder in violation of

       18 U.S.C. § 231(a)(3).

3.     Mr. Berteau-Pavy has been released on pretrial conditions and is in compliance with any

       conditions required of him. He is fully employed.

4.     Mr. Berteau-Pavy has authorized counsel to represent he consents to the continuance with

       the knowledge that the timeframe is excludable under the Speedy Trial Act pursuant to

       18 U.S.C. § 3161(h)(7)(A).

PAGE 1. DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
        DATE
         Case 3:20-cr-00434-HZ         Document 28        Filed 05/12/21      Page 2 of 2




5.     Mr. Berteau-Pavy has been charged in Multnomah County with Unlawful Directing Light

       from a Laser Pointer, which arises out of the same incident in the federal indictment.

       A resolution of the state charges will materially affect the resolution of the federal charges.

       Counsel believes that the state charges may be resolved in the timeframe contemplated by

       moving to continue the trial date.

6.     Also pending before the Court is defendant’s Motion to Dismiss (ECF 20). Counsel also

       moves to require the government to respond to defendant’s motion to dismiss on or before

       August 17, 2021, with the defendant’s reply to be filed by August 31, 2021.

7.     Additionally, counsel is in need of more time to conduct legal research, consult with

       Mr. Berteau-Pavy, determine what additional motions, if any, may need be filed, otherwise

       properly prepare for trial.

8.     Assistant United States Attorney Tom Ratcliffe has authorized counsel to represent the

       government has no objection to the requested continuance.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct; that the statements set forth above are based on my own knowledge,

except where otherwise indicated, and I believe those statements to be true; and that this

declaration was executed on May 12, 2021, in Portland, Oregon.

                                                      /s/ Gerald M. Needham
                                                      Gerald M. Needham
                                                      Attorney for Defendant




PAGE 2. DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
        DATE
